Citation Nr: 0327055	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  02-09 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

The propriety of the initial evaluation for post-traumatic 
stress disorder (PTSD), evaluated as 30 percent disabling 
from March 8, 2001.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to March 
1970.  His decorations and awards include the Combat Action 
Ribbon and the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Muskogee, Oklahoma.

A personal hearing before the undersigned was conducted by 
videoconference in April 2003.  A transcript of the hearing 
is of record.

It appears from the record that the veteran and his 
representative have raised a claim of entitlement to service 
connection for shingles as secondary to PTSD.  The RO should 
ask the veteran and his representative to clarify whether 
they wish to pursue such a claim.  If they do, the RO should 
take all appropriate action on the claim.


REMAND

The Board finds that it must remand the claim, 
notwithstanding the efforts that the RO has undertaken to 
prepare the claim for appellate review, so that a review of 
the claim may be made in the light of new evidence that the 
veteran submitted to the Board in April 2003, within 90 days 
after the claims file was transferred to it.  The veteran has 
not waived his right to initial consideration of this 
evidence by the RO. See 38 C.F.R. § 20.1304(c) (2001).  

While the claim is in remand status, other action, described 
below, also should be accomplished.  This is action that is 
required by the Veterans Claims Assistance Act of 2000 (the 
VCAA).  See 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  
The VCAA contains extensive provisions potentially affecting 
the adjudication of claims for VA benefits.  New regulations 
have been promulgated implementing the statute.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The statute significantly 
heightens what were VA's duties under the former law to 
assist the claimant in development of evidence, and to 
provide notices, pertinent to the claim.  

As the veteran's claim was pending before VA at the time that 
the VCAA was enacted, it must be developed and adjudicated 
within the framework established by the statute and 
implementing regulations.  Karnas, 1 Vet. App. 308; cf. Kuzma 
v. Principi, No. 03-7032, 2003 U.S. App. LEXIS 17678 (Fed. 
Cir. Aug. 25, 2003) (VCAA did not apply to a claim that was 
the subject of a Board decision entered before the enactment 
of the VCAA).

Recent judicial decisions have mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See, e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7010 
(Fed. Cir. Sept. 22, 2003).

Under the VCAA, VA has a duty to secure a medical examination 
or opinion if such is necessary to decide a claim for 
benefits.  38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. 
§ 3.159(c)(4).  

A VA psychiatric examination was performed in August 2001 in 
conjunction with the claim.  However, the Board finds that 
the veteran should be afforded a current VA examination in 
order to ensure the proper medical assessment of his 
psychiatric disability as it has been manifested, and as it 
may have varied, from the effective date of the challenged 
rating, March 8, 2001.  The VA psychiatric examination 
performed in August 2001 did not produce sufficient findings 
addressing the question whether the veteran's psychiatric 
disability has varied in severity from that date.  (Indeed, 
the examination report suggested that medical records 
documenting the veteran's psychiatric history - -or perhaps, 
none of the claims file - -had not been made available to the 
examiner.)  Moreover, the veteran testified at his personal 
hearing in April 2003, and his representative contended there 
and in written statements submitted at that time, that his 
psychiatric disability had increased in severity recently, 
including from the time of that examination.  For example, 
the veteran and his representative submitted photographs that 
they said showed that he had developed shingles as a result 
of a worsening of his psychiatric condition around the time 
of the VA psychiatric examination.  Also, the veteran 
testified at his personal hearing that he felt increasingly 
incapable of continuing to work.  Thus, current findings 
about the severity of the veteran's psychiatric disability 
are needed as part of a medical evaluation that assesses the 
level, and any changes in the level, of that disability since 
March 8, 2001.  A new VA examination is necessary to develop 
such findings.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).

Such evidence is necessary to decide the claim.  38 U.S.C.A. 
§ 5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4).  This is so not 
only because findings about the current severity of the 
disability are needed but also because the claim is governed 
by the principle enunciated by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals before March 1, 1999) (Court) in 
Fenderson v. West.  There the Court held that when the rating 
at issue was assigned with a grant of service connection, 
such rating must address all evidence relevant to the nature 
and severity of disability from the effective date of service 
connection and therefore, the rating might be a "staged 
rating," that is, one comprised of separate ratings 
reflecting different levels of disability during separate 
periods of time.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The evaluation at issue on this appeal was rendered 
with the grant of service connection for PTSD.  Thus, when 
the claim is readjudicated on remand, the question whether a 
"staged rating" should be assigned must be considered, and 
if a staged rating is not assigned, appropriate findings 
should be articulated explaining that decision.

Before the VA examination is performed on remand, it should 
be ensured that all outstanding records of psychiatric 
treatment, VA and private, relevant to the claim have been 
associated with the claims file.  Under the VCAA, VA has a 
duty to assist a claimant with obtaining medical and other 
documentary evidence pertinent to a claim.  38 U.S.C.A. 
§ 5103(A)(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  VA is 
required to make reasonable efforts to obtain records 
pertinent to the claim and to notify the claimant if the 
records could not be secured.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(1)-(3).  The implementing regulation prescribes 
the content of the notice that VA must give to a claimant if 
it is unable to obtain the records in question.  38 C.F.R. 
§ 3.159(e).

The claims file contains treatment records from the VA 
medical facility in Oklahoma City, Oklahoma, where the 
veteran has stated he is followed for his PTSD, that are 
dated between approximately June 2000 and December 2002.  
(These include records dated between approximately March 2001 
and December 2002 that were among the evidence recently 
submitted to the Board.  The remaining records, those already 
reviewed by the RO, are dated between approximately June 2000 
and July 2001.)  There may be other outstanding VA treatment 
records prepared at the VA medical facility in Little Rock, 
Arkansas.  The veteran testified at his personal hearing that 
he was scheduled to begin an inpatient PTSD treatment program 
there in July 2003.  The RO should try to associate with the 
claims file all outstanding medical records of the veteran's 
treatment for psychiatric disability that are more current 
than those already submitted or obtained.

In addition, the RO should try to obtain those employment 
records, medical or personnel, that would be relevant to the 
question of the nature and severity of the industrial 
impairment that the veteran has suffered, as he alleges, as 
the result of the PTSD.  Currently, the claims file contains 
only one such record, a statement from the veteran's 
supervisor at Tinker Air Force Base.  This document was among 
the evidence recently submitted to the Board.

The Board notes that under the rating provisions applicable 
to the veteran's PTSD, "VA must assign a disability rating 
that most closely reflects the level of social and 
occupational impairment a veteran is suffering."  Mauerhan 
v. Principi, 16 Vet. App. 436, 440-41 (2002).  In so stating, 
the Court noted that the symptomatology described in the 
current rating provisions in connection with particular 
evaluations "are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating."  Id. at 442.

Before May 1, 2003, the Board would have carried out this 
development on its own pursuant to its authority under 
revised regulation 38 C.F.R. § 19.9(a)(2), a final rule that 
went into effect on February 22, 2002.  However, the United 
States Court of Appeals for the Federal Circuit (Court of 
Appeals) held in Disabled American Veterans that when the 
Board the Board develops evidence or other information 
considered necessary to substantiate a claim for VA benefits 
and then readjudicates the claim without the claimant's 
having waived initial consideration of that evidence or other 
information by the agency of original jurisdiction, the 
claimant is denied the right under 38 U.S.C. § 7104(a) to 
"one review on appeal to the Secretary."  38 U.S.C.A. 
§ 7104(a) (West 2002).  Hence, the Court of Appeals 
invalidated 38 C.F.R. § 19.9(a)(2) as contrary to section 
7104.  Disabled American Veterans, 327 F.3d at 1346-48.  In 
light of both this holding and policy considerations, VA has 
determined that the Veterans Benefits Administration (VBA) 
would conduct all evidentiary development pertinent to a 
claim on appeal other than certain specific development that 
the Board carries out pursuant to statute.  See 38 U.S.C.A. 
§§ 7107(b), 7109(a) (West 2002).  It is now the policy of the 
Board that apart from this limited class, all development of 
evidence will be conducted at the level of the agency of 
original jurisdiction.  

The VCAA also charges VA with a duty to provide claimants 
with certain notice concerning the status of their claims.  
Under the VCAA, VA must notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The 
notice must indicate which evidence the claimant is finally 
responsible for obtaining and which evidence VA will attempt 
to obtain on the claimant's behalf.  Id.  The notice must 
refer to the time period, one year from the date of such 
notice, established by the VCAA in which evidence may be 
submitted in support of a claim.  38 U.S.C.A. § 5103; see 
Disabled American Veterans, 327 F.3d at 1353-54; Paralyzed 
Veterans of America.  Specific guidelines concerning the 
content of this notice are found in the implementing 
regulations.  See 38 C.F.R. § 3.159(b).

The decision of the Court in Quartuccio v. Principi 
emphasized the importance of the notice required by section 
5103 of the VCAA, as did the decisions of the Court of 
Appeals in Disabled American Veterans and Paralyzed Veterans 
of America.  

In July 2001, the RO provided the veteran and his 
representative at that time with a notice intended to satisfy 
the requirements of section 5103 of the VCAA.  The notice 
stated that if the veteran did not respond within 60 days of 
the date thereof, his claim would be decided on the basis of 
the evidence then of record.  The notice also indicated that 
his claim could be supported with information or evidence 
submitted within one year of the date thereof.  

However, the Court of Appeals has instructed that the notice 
issued under section 5103 of the VCAA by the agency of 
original jurisdiction should inform the claimant clearly that 
he has a full year from the date of that notice to submit 
evidence or information in support of his claim.  Thus, in 
its decision in Paralyzed Veterans of America, promulgated on 
September 22, 2003, the Court of Appeals invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court of 
Appeals made a conclusion similar to the one it reached in 
Disabled American Veterans, in which it reviewed 38 C.F.R. 
§ 19.9, a related Board regulation.  The Court of Appeals 
found in Paralyzed Veterans of America that the 30-day period 
provided in 38 C.F.R. § 3.159(b)(1) for claimants to respond 
to the VCAA notice issued under section 5103 is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the one-year response period provided by 
section 5103.  Therefore, since this case is being remanded 
for additional development, the RO must take this opportunity 
to inform the veteran that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should ensure that all 
additional development action required by 
the VCAA and its 


implementing regulations, in addition to 
the action requested below, and appearing 
to be necessary in this case has been 
completed.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and other applicable legal 
precedent.  The RO must provide the 
veteran and his representative with 
written notice that notwithstanding the 
information previously provided, he is 
allowed one full year from the date of 
such notice in which to identify or 
submit information or evidence in support 
of his claim.

3  With the notice referred to in 
paragraph 2, above, or separately, the RO 
should make a request in writing to the 
veteran that he identify or submit any 
additional evidence or information 
relevant to his claim, to include VA 
treatment records (including from both 
the VA medical facility in Oklahoma City, 
Oklahoma and the Vet Center there from 
June 2001 and any treatment records 
prepared since April 2003 at the VA 
medical facility in Little Rock, 
Arkansas) and also employment (medical 
and personnel) records.  A copy of the 
letter to the veteran should be sent to 
his representative.

The veteran and his representative should 
then be given 
appropriate time to respond, and the RO 
should attempt to obtain the identified 
records or other information.  

The RO should document in the claims file 
all attempts to secure this evidence and 
should provide appropriate notice to the 
veteran and his representative regarding 
records that could not be obtained.  

Regardless of what response, if any, the 
veteran gives, the RO should seek all 
records of psychiatric treatment prepared 
at the VA medical facility in Oklahoma 
City, Oklahoma from June 2001 to the 
present, at the Vet Center in Oklahoma 
City, Oklahoma from March 2003 to the 
present, and at the VA medical facility 
in Little Rock, Arkansas from April 2003 
to the present.

The RO should document in the claims file 
all attempts to secure documentary 
evidence and should provide appropriate 
notice to the veteran and his 
representative regarding records that 
could not be obtained.  

4.  After the actions requested in 
paragraphs 1 through 3 have been 
completed, the RO should schedule the 
veteran for a VA psychiatric examination.  
The examination is to assess the nature 
and severity of the veteran's PTSD from 
March 8, 2001 to the present, including 
any variations in the level of the 
severity of that disability.  

The examination should be conducted by a 
physician other than the one who 
performed the VA examination of August 
2001, if possible.

The examiner must review all 
documentation in the claims file 
pertinent to the disability, to include 
any new 


medical records, employment records, or 
other evidence obtained as a result of 
the directives in paragraphs 1-3, above.

All diagnostic studies and tests, to 
include psychological testing, thought 
necessary by the examiner should be 
performed.

The examination report should include 
discussion of the nature, frequency, 
duration, and severity from March 8, 2001 
to the present of all of the veteran's 
symptoms associated with PTSD; an 
assessment of the veteran's day-to-day 
functioning as it has affected his social 
interactions and his employability from 
March 8, 2001 to the present; and 
assignment of current and past-year 
Global Assessment of Functioning (GAF) 
scores.  Using both clinical evaluation 
and review of the pertinent records, the 
examiner should explain whether the 
veteran's symptoms and/or functional 
impairment, if any, have varied in 
severity during the period from March 8, 
2001 to the present and it they have, 
should attempt to describe when during 
this period the severity of the 
disability has varied and to what extent.  
For example, if the veteran's PTSD 
appears to the examiner to be more severe 
currently than during an earlier part of 
this period, the examiner should 
characterize the degree of the increased 
severity and should estimate at what date 
the disability worsened.

In addition, the examination report 
should include discussion of the presence 
or absence during the period from March 
8, 2001 to the present of symptoms listed 
in 


the current VA General Rating Formula for 
Mental Disorders in 38 C.F.R. § 4.130 
(2002) that are ascribed there to 
psychiatric disabilities that could be 
rated at 50 percent or higher.  The 
examiner must be furnished with a copy of 
the rating criteria for 50, 70, and 100 
percent ratings.

5.  Thereafter, the RO should 
readjudicate the claim.  The RO should 
consider whether a "staged rating" 
should be assigned for the disability.  
Fenderson.  If the claim is not granted 
in full, the RO should provide the 
veteran and his representative with a 
supplemental statement of the case.  If a 
"staged rating" is not assigned, see 
Fenderson, the RO should explain the 
reasons.  The supplemental statement of 
the case should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the claim.  The veteran and 
his representative then should be given 
appropriate time to respond.

Then, if appellate review is required, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


